Title: James Madison to Hersant, 26 July 1830
From: Madison, James
To: Hersant


                        
                            
                                Dear S.
                            
                            
                                
                                    Montpr.
                                
                                July 26. 1830
                            
                          
                        Your favour inclosing the communications from the Baron & Baroness de Neuville, came duly to hand;
                            and I beg leave to request that you will be equally kind in giving the inclosed a proper conveyance, tendering to you at
                            the same time the cordial acknowledgments & respects, to which Mrs. M. makes herself a party
                        
                            
                                
                            
                        
                    